3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 9/2/2021 is acknowledged. Claim 1, 4, 6-7, 14, 18 and 20 have been amended.  

Response to Arguments
Applicant’s arguments with respect to claims 1, 4-7, 11-14, and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2013/0037950 A1) (hereinafter referred to as Yu2013) in view of Yamaguchi (US 2005/0116324 A1), and Yu et al. (US 5244534) (hereinafter referred to as Yu’534).
Regarding claim 1, Yu2013 teaches a method (method in Figs. 3-14 of Yu2013) of fabricating a semiconductor device (device in Fig. 2 of Yu2013), comprising: 
providing a semiconductor die (chip 1 in Fig. 3); 
forming a first redistribution circuit structure (TAVs 602 and redistribution layer 604 in Fig. 6) over the semiconductor die, comprising: 
forming a conductive via (TAVs 602 in Fig. 6) on the semiconductor die; 
forming a dielectric layer (108) on the semiconductor die;
forming a redistribution wiring (redistribution layer 604 in Fig. 6) on the conductive via and a portion of the dielectric layer (as shown in Fig. 6 of Yu2013); 
mounting a semiconductor component (chips 2-3 in Fig. 8) over the first redistribution circuit structure, the semiconductor component and the semiconductor die being disposed at two opposite sides of the first redistribution circuit structure (as shown in Fig. 8 of Yu2013); and 
forming a second redistribution circuit structure (second redistribution layer 114 and TAVs 116 in Fig. 11) being electrically coupled to the first redistribution circuit structure, the semiconductor component being disposed between the first redistribution circuit structure and the second redistribution circuit structure (as shown in Fig. 11 of Yu2013).  
But Yu2013 does not teach that the step of forming the first redistribution circuit structure comprising: the dielectric layer is formed on the semiconductor die to cover the i.e. the conductive via is formed before the dielectric layer); polishing the dielectric layer and the conductive via until a protruding portion of the conductive via is formed, wherein the protruding portion has a tapered sidewall.
Yamaguchi teaches a method of forming a semiconductor device (see Fig. 3A-6 of Yamaguchi).  The method includes: forming a conductive via (28 in Fig. 4A of Yamaguchi) on a semiconductor die (chip 14); forming a dielectric layer (encapsulating layer 32 in Fig. 5A) on the semiconductor die to cover the conductive via (as shown in Fig. 5A); polishing the dielectric layer and the conductive via until a portion (as described in [0091] of Yamaguchi, the encapsulating layer 32 is polished to expose the top surface of the vias 28, as shown in Fig. 5A) of the conductive via is formed; and forming a redistribution wiring (34 in Fig. 5B) is formed on a portion of the dielectric layer (as shown in Fig. 5B of Yamaguchi).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the vias (602 of Yu) as according to Yamaguchi, i.e. forming the conductive vias first and then depositing and polishing the dielectric layer, in order to have higher accuracy in forming the electrical connection to the pads of the semiconductor die (as discussed by [0012] of Yamaguchi).  
As incorporated, the vias 602 of Yu2013, which are analogous to 28 in Yamaguchi, are formed first, then the dielectric layer 108 of Yu2013 is formed later.  This dielectric layer 108 is polished until the vias 602 are exposed, as shown in Fig. 5A of Yu.

Yu’534 teaches a CMP method to expose a top surface of a conductive via (top surface of via plug 14 in Fig. 1 of Yu’534).  Yu’534 discloses that a conventional CMP process typically yield a recessed plug (as shown in Fig. 2 of Yu’534), which is difficult to couple with subsequent layer of metallization (column 3 lines 43-45 of Yu’534).  In order to avoid this, Yu discloses a two-step CMP process – a first step is selective to the dielectric material (oxide 10 in Fig. 1) and removes a portion of the dielectric material to a level slightly below the level of the top surface of the conductive via (as seen in Fig. 4); a second step selective to the conductive via material and removes a desired amount of conductive material (column 3 lines 47-57 of Yu’534).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used Yu’534’s planarization method in order to make the coupling the conductive via with subsequent layer of metallization easier (as suggested in column 3 lines 43-45 of Yu’534).
As incorporated, the CMP process of Yu’534 is performed on the conductive via 602 and the dielectric 108 of Yu2013 so that the conductive via 602 is protruding from the dielectric layer 108 of Yu2013 (as shown in Fig. 4 of Yu’534). This protruding portion has tapered sidewalls (as shown in Fig. 4 of Yu’534).
Regarding claim 6, Yu2013-Yamaguchi-Yu’534 teaches all the limitations of the method as claimed in claim 1 and further comprising: wherein mounting the semiconductor component over the first redistribution circuit structure comprises as shown in Figs. 6-8 of Yu2013).  
Claims 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yu2013 in view of Yamaguchi and Yu’534, as applied to claim 1 above, and further in view of De Santi et al. (US 6187683 B1) (hereinafter referred to as De Santi).
Regarding claim 4, Yu2013-Yamaguchi-Yu’534 teaches all the limitations of the method as claimed in claim 1, and also teaches the protruding portion is a pillar-shaped protrusion (see Fig. 4 of Yu’534) but does not teach that wherein the dielectric layer and the conductive via are polished through polishing slurry with pH value ranging from about 8 to about 12 so as to form the protruding portion.  
De Santi teaches a CMP process of an insulating layer (5 in Fig. 1 of De Santi).  The slurry has pH in the range of 9.5 to 11.5 is typically used.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a polishing slurry with pH value ranging from 9.5 to 11.5 as disclosed by De Santi in order to effectively remove dielectric material.  This is a well-known range of suitable pH values for a slurry in a CMP process of an insulating material.  
Since it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding claim 5, Yu2013-Yamaguchi-Yu’534-De Santi teaches all the limitations of the method as claimed in claim 4, and also teaches wherein the dielectric layer and the conductive via are polished until a top surface of the pillar-shaped protrusion is higher than a top surface of the dielectric layer (as shown in Fig. 4 of Yu’534).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yu2013 in view of Yamaguchi and Yu’534.
Regarding claim 7, Yu2013 teaches a method (method in Figs. 3-14 of Yu2013) of fabricating a semiconductor device (device in Fig. 2 of Yu2013), comprising: 
forming a conductive via (TAVs 602 in Fig. 6) on a conductive pillar of a semiconductor die (chip 1 in Fig. 3); 
forming a dielectric layer (108 in Fig. 4 of Yu2013) on the semiconductor die;
forming a redistribution wiring (redistribution layer 604 in Fig. 6) on the conductive via and a portion of the dielectric layer (as shown in Fig. 6); 
mounting a semiconductor component (chips 2-3 in Fig. 8) over the redistribution wiring; and 
encapsulating the semiconductor component and the redistribution wiring in an insulating material (106 in Fig. 9 of Yu2013). 
But Yu2013 does not teach the dielectric layer is formed on the semiconductor die to cover the conductive via; and the method comprising: polishing the dielectric layer and the conductive via until the conductive via is revealed, wherein a central region of 
Yamaguchi teaches a method of forming a semiconductor device (see Fig. 3A-6 of Yamaguchi).  The method includes: forming a conductive via (28 in Fig. 4A of Yamaguchi) on a semiconductor die (chip 14); forming a dielectric layer (encapsulating layer 32 in Fig. 5A) on the semiconductor die to cover the conductive via (as shown in Fig. 5A); polishing the dielectric layer and the conductive via until a portion (as described in [0091] of Yamaguchi, the encapsulating layer 32 is polished to expose the top surface of the vias 28, as shown in Fig. 5A) of the conductive via is formed; and forming a redistribution wiring (34 in Fig. 5B) is formed on a portion of the dielectric layer (as shown in Fig. 5B of Yamaguchi).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the vias (602 of Yu) as according to Yamaguchi, i.e. forming the conductive vias first and then depositing and polishing the dielectric layer, in order to have higher accuracy in forming the electrical connection to the pads of the semiconductor die (as discussed by [0012] of Yamaguchi).  
As incorporated, the vias 602 of Yu2013, which are analogous to 28 in Yamaguchi, are formed first, then the dielectric layer 108 of Yu2013 is formed later.  This dielectric layer 108 is polished until the vias 602 are exposed, as shown in Fig. 5A of Yu.

Yu’534 teaches a CMP method to expose a top surface of a conductive via (top surface of via plug 14 in Fig. 1 of Yu’534).  Yu’534 discloses that a conventional CMP process typically yield a recessed plug (as shown in Fig. 2 of Yu’534), which is difficult to couple with subsequent layer of metallization (column 3 lines 43-45 of Yu’534).  In order to avoid this, Yu discloses a two-step CMP process – a first step is selective to the dielectric material (oxide 10 in Fig. 1) and removes a portion of the dielectric material to a level slightly below the level of the top surface of the conductive via (as seen in Fig. 4); a second step selective to the conductive via material and removes a desired amount of conductive material (column 3 lines 47-57 of Yu’534).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used Yu’534’s planarization method in order to make the coupling the conductive via with subsequent layer of metallization easier (as suggested in column 3 lines 43-45 of Yu’534).
As incorporated, the CMP process of Yu’534 is performed on the conductive via 602 and the dielectric 108 of Yu2013 so that the conductive via 602 is protruding from the dielectric layer 108 of Yu2013 (as shown in Fig. 4 of Yu’534). This protruding portion has tapered sidewalls (as shown in Fig. 4 of Yu’534).
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yu2013 in view of Yamaguchi and Yu’534, as applied to claim 7 above, and further in view of De Santi.
Regarding claim 11, Yu2013-Yamaguchi-Yu’534 teaches all the limitations of the method as claimed in claim 7, but does not teach wherein the dielectric layer and the conductive via are polished through polishing slurry with pH value ranging from about 8 to about 12, such that the central region of the conductive via is polished slower than the periphery region of the conductive via during the polishing of the dielectric layer and the conductive via.  
De Santi teaches a CMP process of an insulating layer (5 in Fig. 1 of De Santi).  The slurry has pH in the range of 9.5 to 11.5 is typically used.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a polishing slurry with pH value ranging from 9.5 to 11.5 as disclosed by De Santi in order to effectively remove dielectric material.  This is a well-known range of suitable pH values for a slurry in a CMP process of an insulating material.  
Since it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
The property “such that the central region of the conductive via is polished slower than the periphery region of the conductive via during the polishing of the dielectric layer and the conductive via” follows from the incorporation of Yu’534 teaching.
Regarding claim 12, Yu2013-Yamaguchi-Yu’534-De Santi teaches all the limitations of the method as claimed in claim 11, and also teaches wherein protruding portion is a pillar-shaped protrusion (see Fig. 4 of Yu’534).  
Regarding claim 13, Yu2013-Yamaguchi-Yu’534-De Santi teaches all the limitations of the method as claimed in claim 11, and also teaches wherein the dielectric layer and the conductive via are polished until a top surface of the protruding portion is higher than a top surface of the dielectric layer (see Fig. 4 of Yu’534).  

Claims 14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu2013 in view of Yu et al. (US 8680647 B2) (hereinafter referred to as Yu’647), Yamaguchi, and Yu’534.
Regarding claim 14, Yu2013 teaches a method (method in Figs. 3-14 of Yu2013) of fabricating a semiconductor device (device in Fig. 2 of Yu2013), the method comprising: 
laterally encapsulating the semiconductor die (chip 1 in Fig. 4 of Yu2013) with an encapsulant (108 in Fig. 4 is replaced by an encapsulation layer 109 in Fig. 2, as stated in [0021] of Yu2013); 
forming a redistribution structure (TAVs 602 and redistribution layer 604 in Fig. 6) on the semiconductor die and the encapsulant, wherein forming the redistribution structure comprising: 
forming a conductive via (TAVs 602 in Fig. 6) on the semiconductor die; and 
redistribution layer 604 in Fig. 6) on the conductive via; 
mounting a semiconductor component (chips 2-3 in Fig. 8) over the redistribution structure, the semiconductor component and the semiconductor die being disposed at two opposite sides of the redistribution structure (as shown in Fig. 8 of Yu2013); and 
forming an additional redistribution structure (second redistribution layer 114 and TAVs 116 in Fig. 11) being electrically coupled to the redistribution structure (by way of the vias 102), the semiconductor component being disposed between the redistribution structure and the additional redistribution structure (as shown in Fig. 11 of Yu2013). 
But Yu2013 does not teach that the step of forming the redistribution structure comprising: forming a dielectric layer on the semiconductor die and the encapsulant to cover the conductive via; polishing the dielectric layer and the conductive via until a pillar portion of the conductive via and a protruding portion of the conductive via protruding from the pillar portion are formed, wherein the protruding portion has a tapered sidewall; and the redistribution wiring is formed on a portion of the dielectric layer.
Yu’647 teaches a method of forming a semiconductor device (Figs. 2-8 of Yu’647). The method comprises: providing a semiconductor die (100); encapsulating the semiconductor die with an encapsulant (34 in Fig. 3 of Yu’647); grinding the encapsulant until the active surface of the semiconductor die is exposed (column 2 lines 59-61); forming a dielectric layer (36 in Fig. 4) on the semiconductor die and the encapsulant; forming a conductive via (42 in Fig. 5) in the dielectric layer; forming a redistribution wiring (44 in Fig. 5) on the conductive via and the dielectric layer.

But Yu2013 in view of Yu’647 does not teach that the dielectric layer is formed on the semiconductor die and the encapsulant to cover the conductive via; polishing the dielectric layer and the conductive via until a pillar portion of the conductive via and a protruding portion of the conductive via protruding from the pillar portion are formed, wherein the protruding portion has a tapered sidewall.
Yamaguchi teaches a method of forming a semiconductor device (see Fig. 3A-6 of Yamaguchi).  The method includes: forming a conductive via (28 in Fig. 4A of Yamaguchi) on a semiconductor die (chip 14) first; forming a dielectric layer (32 in Fig. 5A) on the semiconductor die to cover the conductive via (as shown in Fig. 5A); polishing the dielectric layer and the conductive via until a portion (as described in [0091] of Yamaguchi, the encapsulating layer 32 is polished to expose the top surface of the vias 28, as shown in Fig. 5A) of the conductive via is formed; and forming a redistribution wiring (34 in Fig. 5B) is formed on a portion of the dielectric layer (as shown in Fig. 5B of Yamaguchi).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the conductive vias and dielectric layer as according to Yamaguchi, i.e. forming the conductive vias first and then depositing and polishing the dielectric layer, in order to have higher accuracy as discussed by [0012] of Yamaguchi).  
As incorporated, the vias 602 of Yu2013, which are analogous to 42 of Yu’647 and 28 in Yamaguchi, are formed first, then the dielectric layer 108 of Yu2013 is formed later.  This dielectric layer 108 is polished until the vias 602 are exposed, as shown in Fig. 5A of Yu.  In terms of method of Yu’647, this teaching of Yamaguchi is stating that the vias 42 are formed first, then the dielectric layer 36 is formed to cover the conductive vias 42.
But Yu2013-Yu’647-Yamaguchi does not teach that the polishing the dielectric layer and the conductive via until a pillar portion of the conductive via and a protruding portion of the conductive via protruding from the pillar portion are formed, wherein the protruding portion has a tapered sidewall.
Yu’534 teaches a CMP method to expose a top surface of a conductive via (top surface of via plug 14 in Fig. 1 of Yu’534).  Yu’534 discloses that a conventional CMP process typically yield a recessed plug (as shown in Fig. 2 of Yu’534), which is difficult to couple with subsequent layer of metallization (column 3 lines 43-45 of Yu’534).  In order to avoid this, Yu discloses a two-step CMP process – a first step is selective to the dielectric material (oxide 10 in Fig. 1) and removes a portion of the dielectric material to a level slightly below the level of the top surface of the conductive via (as seen in Fig. 4); a second step selective to the conductive via material and removes a desired amount of conductive material (column 3 lines 47-57 of Yu’534).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used Yu’534’s as suggested in column 3 lines 43-45 of Yu’534).
As incorporated, the CMP process of Yu’534 is performed on the conductive via 602 and the dielectric 108 of Yu2013 so that the conductive via 602 is protruding from the dielectric layer 108 of Yu2013 (as shown in Fig. 4 of Yu’534). This protruding portion has tapered sidewalls (as shown in Fig. 4 of Yu’534).
Regarding claim 17, Yu2013-Yu’647-Yamaguchi-Yu’534 teaches all the limitations of the method as claimed in claim 14, and also teaches wherein the protruding portion further comprises an outer sidewall in contact with the dielectric layer (as combined in claim 14 above). 
Regarding claim 18, Yu2013-Yu’647-Yamaguchi-Yu’534 teaches all the limitations of the method as claimed in claim 14, and also teaches wherein during the polishing of the dielectric layer and the conductive via, a central region of the conductive via is polished slower than a periphery region of the conductive via, so as to form the protruding portion, wherein the protruding portion is a pillar-shaped protrusion (this is a result from applying the teaching of Yu’534 in the combination of claim 14 above). 
Regarding claim 19, Yu2013-Yu’647-Yamaguchi-Yu’534 teaches all the limitations of the method as claimed in claim 18, and also teaches wherein the dielectric layer and the conductive via are polished until a top surface of the pillar-shaped protrusion is higher than a top surface of the dielectric layer (as shown in Fig. 4 of Yu’534). 
Regarding claim 20, Yu2013-Yu’647-Yamaguchi-Yu’534 teaches all the limitations of the method as claimed in claim 14, and also teaches wherein mounting the as shown in Fig. 8 of Yu2013).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Examiner, Art Unit 2822